[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The defendant, Craig Berry, has filed a motion to dismiss the plaintiff, Package Masters' complaint on the ground that the corporate plaintiff lacks capacity to sue pursuant to General Statutes § 33-921(a). "Pursuant to Practice Book § 160, [now § 10-46,] if a defendant intends to controvert the capacity of a corporate plaintiff to maintain a suit, the proper procedural vehicle to raise that issue is by way of a special CT Page 3266 defense in his answer." (Internal quotation marks omitted.)Coolidge-Fairfield Equities v. Somma, Superior Court, judicial district of Stamford/Norwalk at Stamford, Docket No. 159269 (March 17, 1998, Hickey, J.); see United States Trust Co. of NewYork v. DiGhello, 179 Conn. 246, 249, 425 A.2d 1287 (1979); see also Menley  James Laboratories v. Mott's Super Markets, Inc.,26 Conn. Sup. 434, 434, 226 A.2d 400 (1966). Accordingly, the defendant's motion to dismiss the plaintiff's complaint is denied.
D'ANDREA, J.